Wyatt Johnson, ISB: 5858
Michelle R. Points, ISB: 6224
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste. 200
Boise, ID 83702

T | (208) 384-8588

F | (208) 629-2157

E | wyatt@angstman.com
mpoints@pointslaw.com

Attorneys for Defendants Shawn Cutting and

Crypto Traders Management, LLC

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

CRYPTO TRADERS MANAGEMENT,
LLC, a dissolved Idaho limited liability
company; and SHAWN CUTTING, an
individual,

Movant,

vs.

UNITED STATE SECURITIES AND
EXCHANGE COMMISSION,

Respondent.

 

 

Case No.

DECLARATION OF SHAWN
CUTTING

I, Shawn Cutting, declare under penalty of perjury to the law of the State of Idaho that the

following facts are true and correct.

1. Iam a customer of Washington Federal Bank. My bank branch is in Sandpoint, Idaho.

My bank records are being requested by the United States Securities and Exchange

Commission (“SEC”) through a subpoena, attached as Exhibit A to the motion filed with

this Declaration.
2. My wife and I had two accounts at Washington Federal Bank. One is a savings account
and one is a checking account. All accounts are personal. We opened these accounts
because we were applying for a home loan through Washington Federal Bank and had to
have an account in order to receive a home loan. Ultimately, we did not follow through
with applying for a home loan because we decided not to buy a house. There has been no
activity on the savings account and very little activity on the checking account.

3. The financial records sought by the SEC are not relevant to the legitimate law
enforcement inquiry stated to me in the Customer Notice because the accounts I have at
Washington Federal Bank are personal and confidential and have never held funds related
to Crypto Traders Management, LLC, which is the subject of the SEC investigation.
DATED: January 5, 2021

S/ Shawn Cutting
By: Shawn Cutting
CERTIFICATE OF SERVICE

I declare under penalty of perjury that on the 5" day of January, 2021, I have mailed or
delivered a copy of the attached Motion and sworn statement to the below listed individuals by
the method indicated below:

Mary S. Brady [ ] Hand Delivered
Assistant Regional Director [x ] U.S. Mail, Postage Paid
Denver Regional Office [  ] Fax

Securities and Exchange Commission [ ] Email

1961 Stout Street, Suite 1700 [ ]iCourt Filing

Denver, CO 80294-1961

Richard M. Humes, Esq. [ ] Hand Delivered
Associate General Counsel [x ] U.S. Mail, Postage Paid
Securities and Exchange Commission [  ] Fax

100 F St., N.E. [ ] Email

Washington D.C 20549 [ ]iCourt Filing

s/ Michelle R. Points

 

Michelle R. Points
